ACCEPTED
                                                                                                                    03-11-00102-CV
                                                                                                                           3833388
                                                                                                          THIRD COURT OF APPEALS
                                                                                                                     AUSTIN, TEXAS
                                                                                                               1/20/2015 4:19:08 PM
                                                                                                                  JEFFREY D. KYLE
                                                                                                                             CLERK




                                                                                                RECEIVED IN
                                                                                           3rd COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                           1/20/2015 4:19:08 PM
                                                 January 20, 2015
                                                                                             JEFFREY D. KYLE
                                                                                                   Clerk

 The Hon. Jeffrey D. Kyle                                                                          Via E-Filing
 Clerk, Third Court of Appeals
 P.O. Box 12547
 Austin, TX 78711-2547

           Re:      No. 03-11-00102-CV, Sierra Club v. Texas Commission on
                    Environmental Quality & Waste Control Specialists, LLC.


 Dear Mr. Kyle:

 The Texas Commission on Environmental Quality does not intend to respond to
 Sierra Club’s motion for rehearing en banc unless the Court requests a response.

 Thank you for your attention to this matter.

 Sincerely,

 /s/ Anthony Grigsby
 Anthony Grigsby
 Assistant Attorney General
 Environmental Protection Division
 Attorneys for TCEQ

 cc via e-service:
        Marisa Perales, marisa@lf-lawfirm.com, Attorneys for Sierra Club
        Pam Giblin, pam.giblin@bakerbotts.com, Attorneys for WCS
        Terry Scarborough, tscarborough@hslawmail.com, Attorneys for WCS




POST OFFICE BOX 12548, AUSTIN, TEXAS 78711-2548 TEL:(512) 463-2100               WEB: WWW.TEXASATTORNEYGENERAL.GOV
                                      An Equal Employment Opportunity Employer